IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00023-CV

MICHAEL D. EADES AND REBECCA EADES,
                                                          Appellants
v.

SUNRISE ESTATES PROPERTY OWNERS
ASSOCIATION,
                                                          Appellee


                          From the 13th District Court
                            Navarro County, Texas
                          Trial Court No. 09-17965-CV


                                      ORDER


      This appeal was referred to mediation on February 26, 2015. A mediator was

assigned by order dated April 16, 2015. Mediation was to occur within 30 days from the

date the mediator was assigned. The parties have now filed an agreed motion to vacate

our order referring this appeal to mediation. The motion is granted. The Court’s

February 26, 2015 and April 16, 2015 orders are hereby vacated.
       The suspension of the appeal and all appellate deadlines is lifted. The reporter

was given an extension of time to file the reporter’s record until May 4, 2015. At this

time, the reporter’s record has been filed. All other appellate timelines will proceed as

normal.




                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Orders vacated
Order issue and filed May 14, 2015




Eades v. Sunrise Estates Property Owners Association                               Page 2